Citation Nr: 1432126	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability including myofascial pain syndrome of the neck (neck disability).

5.  Entitlement to service connection for a right ear hearing loss disability. 

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Manchester, New Hampshire Regional Office (RO).  The issues currently on appeal were before the Board in November 2011.  At that time, the Board remanded the issues for further development.  The issues have now been returned to the Board for additional appellate review.

The Veteran presented sworn testimony in support of his appeal during a hearing held before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference in February 2010.  A copy of the hearing transcript is of record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues of whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a neck disability and entitlement to service connection for a right ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1977 decision, the Board denied a claim for service connection for "deafness" or hearing loss, finding that there was no evidence of hearing loss in service and no evidence of a current diagnosis of hearing loss; the September 1977 Board decision became final on the date it was issued.

2.  The evidence associated with the claims file subsequent to the September 1977 Board decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.

3.  A left ear hearing loss disability is not shown to have its onset in-service or within one year of service discharge and it not otherwise shown to be causally or etiologically related to an incident of service origin.

4.  The Veteran does not have headaches that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The September 1977 decision, wherein the Board denied the claim for service connection for hearing loss, became final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a), 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1100, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A left ear hearing loss disability was not incurred or aggravated during service, sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5107, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for a left ear  hearing loss is being reopened. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the RO reopened the claim for service connection for a left ear hearing loss disability in an August 2012 Supplemental Statement of the Case and readjudicated the claim on the merits.  Thus, there is no prejudice to the Veteran from any notice error.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown , 9 Vet.App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Regarding the Veteran's claim for service connection for headaches, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a September 2008, the RO informed the Veteran of the information and evidence necessary to warrant entitlement to service connection for headaches.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for headaches on appeal.  Dingess, supra. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims for service connection for a left ear hearing loss disability and headaches and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims files includes the Veteran's service treatment records, post-service VA treatment and examination records and the Veteran's statements and testimony.  The Board acknowledges that the VA was unable to obtain VA treatment records from 1970 to 1992.  The VA followed proper procedures to obtain the records and made a formal finding of unavailability in March 2012.  The Veteran was notified that the records were unavailable and he did not respond.  

The Veteran was provided a VA headaches examination in March 2012.  The Board finds that the examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not been afforded a VA examination with respect to the claim for service connection for a left ear hearing loss disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McClendon, 20 Vet. App. at 83.
The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83 . There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, each of the Veteran's auditory thresholds improved from 500 to 4000 Hertz from service enlistment to separation in March 1970. 

Also, there is no competent evidence that his current left ear hearing loss disability may be related to a disease or injury in service.  As will be explained below, the evidence does not reflect, a continuity of symptomatology with respect to his left ear hearing loss disability.  Also, there is no medical evidence that it may be related to service and the Veteran has not alluded to the existence of any such evidence.  Hence, a VA examinations or opinions for a left ear hearing loss disability is  not necessary.  See McClendon, 20 Vet. App. at 83.

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2010 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating the claims for service connection for a left ear hearing loss disability and headaches.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. New and Material Claim-Bilateral Hearing Loss Disability

Whether to Reopen Claim for Entitlement to Service Connection for Hearing Loss 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final September 1977 Board decision included service treatment records, post-service VA treatment records, VA examinations and the Veteran's statements.  The evidence showed that the Veteran did not have hearing loss or "deafness" in service and that he did not have a current diagnosis of hearing loss or "deafness."  

Evidence added to the record since the time of the last final denial includes additional post-service medical treatment records.  These records are new in that they were not before the Board in September 1977. They are also material. They are material because they show that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  (See October 2007 VA treatment record). 

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in September 1977, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a bilateral hearing loss disability is reopened.  The Board will address the underlying claim for service connection for a left ear hearing loss disability on the merits in the decision below.  The claim for service connection for a right ear hearing loss disability will be addressed in the remand portion of the decision following the remand below. 

III. Service Connection Claims-Left Ear Hearing Loss Disability and Headaches 

The Veteran seeks service connection for a left ear hearing loss disability and headaches.  After a brief discussion of the general laws and regulations governing service connection claims, the Board will addresses each of these disabilities separately in the analysis below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system (sensorineural hearing loss), when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, to include sensorineural hearing loss .  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  As the Veteran has sensorineural hearing loss disability, the tenets of 3.303(b) have been invoked with respect to the claim for service connection for a left ear hearing loss disability .

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Left Ear Hearing Loss Disability

The Veteran maintains that he has a left ear hearing loss disability that is a result of his active duty service.  He contends that his hearing loss is the result of having been exposed to gunfire and noise "in the fields" when, as a cook, he brought "out supplies and meals for the troops."  He reported in the February 2010 hearing that he was exposed to such noise for approximately 18 months and that he did not wear any ear protection.  The Veteran also maintains that he has had left ear hearing loss ever since a heavy item fell on his head during service. 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The United States Court of Appeals for Veterans Claims, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385 )).

As an initial matter, the Board notes that because an October 2007 VA audiological examination report reflects that the Veteran had an auditory threshold of 60 at 4000 Hertz in the left ear, he has a left ear loss for VA purposes as defined by 38 C.F.R. § 3.385. Hickson and Wallin element (1) is therefore met.

Regarding Hickson element (2), the Veteran's service treatment records from his period of active military show that at enlistment in October 1966, his audiometer results were 5 decibels, zero decibels, 10 decibels, 10 decibels, and 20 decibels at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  (These results are after conversion from ASA units to ISO units).  There was no evidence of any left ear hearing loss for VA compensation purposes at service entrance.  The Veteran, however, met the standards of impaired hearing under Hensley for his left ear at 4000 Hertz.  In September 1969, the Veteran received treatment after a generator fell on his head.  A neurological examination was negative.  There was no loss of consciousness.  There was no report of any left ear hearing loss.  Audiograms conducted during the Veteran's March 1970 service separation examination show that he did not have left ear hearing loss for VA purposes, or that he met the standards of impaired hearing under Hensley.  In fact, the Veteran's auditory thresholds improved in each of the frequencies from 500 to 4000 Hz from his October 1966 service enlistment examination to his March 1970 separation examination (auditory thresholds were not performed at 3000 Hertz).  On a March 1970 Report of Medical History, the Veteran denied having had hearing loss.  

Notwithstanding the foregoing, further consideration is given to the Veteran's statements concerning in-service noise exposure.  He contends that his hearing loss is the result of having been exposed to gunfire and noise "in the fields" when, as a cook, he brought "out supplies and meals for the troops."  He reported in the February 2010 hearing that he was exposed to such noise for approximately 18 months and that he did not wear any ear protection.  The Veteran's military occupational specialty (MOS) was a cook.  Thus, the Board finds the Veteran's reports of noise exposure to be credible and finds that the Veteran was exposed to acoustic trauma during his active duty service.  38 U.S.C.A. § 1154(a) (West 2002).  
Giving due consideration to the places, types, and circumstances of his service, the Board will accept the Veteran's claim of being exposed to some level of noise in service. 38 U.S.C.A. § 1154(a).  Hickson element (2) is satisfied.

Thus, the question that remains is whether or not there is a nexus between the Veteran's current left ear hearing loss disability and in-service noise exposure/acoustic trauma.  The Board finds, for the reasons outlined below, that the preponderance of the evidence weighs against this aspect of the Veteran's appeal.  

There is no evidence of a relationship between the Veteran's current left ear hearing loss disability and military service, and neither he nor his representative has alluded to the existence of any such evidence.  The evidence does not otherwise indicate, a continuity of symptomatology with regard to his left ear hearing loss.  There is no evidence of any complaints of or treatment for left ear hearing loss during military service to include after the September 1969 generator incident.  In addition, and as noted above, audiograms conducted at the Veteran's October 1966 and March 1970 service enlistment and separation examinations, respectively, do not show that he had left ear hearing loss for VA purposes, or that he met the standards of impaired hearing for his left ear under Hensley.  In fact, auditory thresholds improved from 500 to 4000 Hertz (auditory thresholds were not obtained at 3,000 Hertz at separation in March 1970) from October 1966 to March 1970.  Also, the reported on a March 1970 Report of Medical History form completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any hearing loss.  In addition, the Veteran denied having had any hearing loss at a March 1975 VA examination.  The objective evidence otherwise indicates that the Veteran's current left ear hearing loss disability did not manifest until many years after service.  The earliest post-service clinical evidence of a possible left ear hearing loss disability for VA compensation purposes was during an October 2007 VA audiogram.  

The absence of any clinical evidence of any left ear hearing loss disability for decades after the Veteran's separation from service in March 1970 weighs against a finding that his current left ear hearing loss disability was present in service or in the year or years immediately after service.

The Veteran has expressed his belief that his current left ear hearing loss disability had its onset in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current left ear hearing loss disability is related to military service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disease, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Thus, the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss disability was manifested in service or is otherwise related to service.  Hence, the claim of service connection for a left ear hearing loss disability must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In addition, as there is no evidence of any left ear hearing loss disability manifested to a compensable degree within a year of the Veteran's discharge from active military service in March 1970, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Headaches

The Veteran asserts that he has had headaches since his active duty service as a result of a head injury.

A review of the service treatment records shows that the Veteran was injured in September 1969 when a piece of equipment fell and struck him on top of the head.  The service treatment record indicated that there was no loss of consciousness and the neurologic examination was normal.  There were no further follow-up visits for headaches or neck pain.  

Post-service treatment records show a July 1970 neurologic consultation that noted headaches and a normal neurologic examination.  The Veteran reported that he had headaches that were decreasing in severity.  The examiner diagnosed post-traumatic concussive state manifested by headaches, resolving.  There are no additional notations of headaches until after the Veteran began treatment in 2000 for neck pain.  

In March 2012 the Veteran was afforded a VA headaches examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had occipital headaches associated with a cervical spine disorder since approximately 1999.  The Veteran reported that he had problems with neck pain and headaches ever since his injury in service and that the pain increased in frequency over the years.  The Veteran described his typical headaches, and reported that after neck injections his neck pain and headaches are improved for approximately 1.5 months and then they return.

After a physical examination the examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

The Veteran's claimed headaches are most likely associated with and caused by his degenerative disc disease of the cervical spine. . . .  The service record of 9/26/69 documents his reported head injury, however there is no indication from review of this that he likely sustained an injury at that time of sufficient severity to cause his degenerative disc disease and degenerative arthritis of the cervical spine.  A July 29, 1970 neurologic consult noted headaches that were not really described further and a normal neurologic exam.  The diagnosis was post traumatic concussive state manifested by headaches, resolving.  Though he was noted to have headaches at that time, the claimed headaches currently are not in this examiners opinion consistent with a post concussive type of headache.  The claimed headaches are localized to the distribution of the occipital nerves, worsened with his neck pain and have responded to the injection treatments for his cervical spine condition.  Post concussive headaches would generally be expected to be more generalized and to gradually resolve, not worsen over time as was noted by the examiner on 7/29/70.  

Review of available VA treatment records shows no evidence of treatment for headaches over a period of many years other than headaches associated with his cervical spine disorder.

While there is a diagnosis of headaches, the evidence of record does not provide a link between the Veteran's diagnosis and his active duty service.  The Board understands the Veteran's concerns and notes that while there are indications of headaches, the best medical evidence indicates at this time that the Veteran's diagnosis of headaches is not related to his active duty service.  The VA examiner indicated that the Veteran's headaches are related to his neck disability, which as noted above, is not service-connected at this time.  Simply stated, the best evidence indicates that it is less likely (a less than 50% chance) that the Veteran's headaches are related to his active duty service.

Accordingly, service connection for headaches must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for  a bilateral hearing loss disability is reopened; to this extent only the appeal is granted.

Service connection for a left ear hearing loss disability is denied. 

Service connection for headaches is denied.


REMAND

The Board finds that it must remand the claims of whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a neck disability and entitlement to service connection for a hearing loss disability and tinnitus for additional substantive development.  Accordingly, further appellate consideration will be deferred and these issues remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

In September 2008, the Veteran sought to reopen his previously denied claim of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a neck disability.  Although the RO provided the Veteran with notice of the information and evidence necessary to reopen this claim in a letter, dated in September 2008, this letter was insufficient as it did not inform the Veteran as to the reason his prior claim was denied.  

The November 2011 Board Remand requested that the VA provide proper notice.  While the AMC provided the Veteran with an additional letter, dated in December 2011, the letter contained the incorrect date of the last final denial of his claim.  The RO indicated that the last final denial of the claim for service connection for a neck disability was February 2009.  Instead, the last final denial for a neck disability was a July 2005 rating decision.  Thus, on remand the Veteran should be sent a duty to assist and notice letter that contains the correct date of the RO's last final denial of the claim for service connection for a neck disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran claims service connection for a right ear hearing loss disability.  He contends that his hearing loss is the result of having been exposed to gunfire and noise "in the fields" when, as a cook, he brought "out supplies and meals for the troops."  He reported in the February 2010 hearing that he was exposed to such noise for approximately 18 months and that he did not wear any ear protection.  The Veteran's military occupational specialty (MOS) was a cook.  Thus, the Board finds the Veteran's reports of noise exposure to be credible and finds that the Veteran was exposed to acoustic trauma during his active duty service.  38 U.S.C.A. § 1154(a) (West 2002).  

A review of the Veteran's service treatment records shows that the Veteran experienced a threshold shift at 4000 Hz in his right ear hearing during his active duty service.  At enlistment, his audiometer results were 10 decibels, 5 decibels, 5 decibels, 5 decibels, and 0 decibels at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  (These results are after conversion from ASA units to ISO units).  At separation, his audiometer results were 10 decibels, 10 decibels, 10 decibels, and 30 decibels at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz (auditory thresholds were not performed at 3,000 Hz), respectively. 

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Moreover, the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See Hensley, 5 Vet. App. at 163-64.  

Therefore, the Board finds that on remand the Veteran should be afforded a VA examination and opinion to address the Veteran's right ear hearing loss disability.  Specifically, the VA examiner must take into consideration the right ear threshold shift of 40 decibels at 4000 Hertz that occurred at service separation. 

As the Board concedes acoustic trauma, the VA examiner should also address whether the Veteran's tinnitus is a result of his active duty service.

As this case is being remanded, the VA RO/AMC should take this opportunity to obtain any outstanding treatment records or other records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and any other records identified by the Veteran.

2.  Provide the Veteran with a duty to notify and assist letter with regard to how to substantiate his petition to reopen a previously denied claim for service connection for a neck disability.  The RO last finally denied the claim for service connection for a neck disability in a July 2005 rating decision.  The claim was denied because there was no evidence that his currently diagnosed neck disability was incurred during service.  The Veteran should be informed of the date of the last denial of the claim and the reasons for the denial on remand.  Kent, supra.

3.  Once the above development has been completed, schedule the Veteran for a VA examination to determine whether his right ear hearing loss disability and tinnitus had their onset in military service or are otherwise related to a disease or injury in service.

The examiner must review the claims files with specific attention to the auditory threshold shift of 30 decibels at 4000 Hertz at service separation in March 1970.  The reviewer must provide opinions to the following questions: 

(i) With respect to the Veteran's right ear hearing loss disability and tinnitus, is it as least as likely as not (a 50 percent or better probability) that they are etiologically related to the Veteran's confirmed in-service noise exposure as a cook having to deliver supplies and meals to the troops? The reviewer shall also opine as to whether it is at least as likely as not that any current right ear hearing loss disability had its onset within the initial post-service year? 

In rendering these opinions, the reviewer must discuss and consider the Veteran's report of continuity of right ear hearing loss symptomatology following his separation from active duty in 1970.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case and what evidence is needed to provide the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Then, readjudicate the Veteran's petition to reopen a previously denied claims for service connection for a neck disability and claim for service connection for a right ear hearing loss disability and tinnitus.  If the claims remain  denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


